           Case 1:21-cv-10325-ADB Document 8 Filed 09/21/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

    MICHAEL S. GANDOLFO,                           *
                                                   *
                 Plaintiff,                        *
                                                   *
                 v.                                *        Civil Action No. 21-10325-ADB
                                                   *
    CITY OF MEDFORD AND ITS POLICE                 *
    DEPARTMENT, et al.,                            *
                                                   *
                 Defendants.                       *

                                             ORDER

BURROUGHS, D.J.

         In an order dated July 14, 2021, the Court directed pro se plaintiff Michael S. Gandolfo

to file an amended complaint. [ECF No. 6]. The Court stated that failure to comply with the

order within thirty-five (35) days would result in dismissal of the action. On July 16, 2021, the

Clerk mailed a copy of this order to Gandolfo at the mailing address he had provided.

         The time for complying with the Court’s July 14, 2021 order has passed without any

response from Gandolfo. 1

         Accordingly, this action is DISMISSED for failure to comply with the Court’s order to

file an amended complaint.

         IT IS SO ORDERED.

     9/21/2021                              /s/ Allison D. Burroughs
    DATE                                    UNITED STATES DISTRICT JUDGE




1
 The copy of the July 14, 2021 that the Clerk mailed to Gandolfo was returned to the Clerk’s
office as undeliverable on August 3, 2021. [ECF No. 7]. Because Gandolfo did not provide an
updated mailing address, service at his address of record is deemed sufficient. See L.R. 83.5.5(h)
(D. Mass.).
